Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the minimum breadth claimed in claims 36-40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “minimum breadth” is not mentioned in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation “a minimum breadth” which renders the claim indefinite. The normal accepted meaning of the minimum breadth refers to a width or in this case a minimum width. However, in the instant claim set, it is unclear if this limitation refers to a width or a separate structure as further recitation of this limitation calls for the minimum breadth not about the first or second edge and that the breadth is included in the body portion. It is unclear how a measurement would be abutting a feature of the device unless the minimum breadth refers to structure of the device. In an effort to compact prosecution Claim 36 is revised to read --the needle includes a minimum breadth proximal to the tip; the minimum breadth is measured orthogonal to a plane that intersects the tip, the cutting blade, and the body portion;


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Defonzo (US  2008/0312578).
Regarding claim 21, Defonzo discloses a catheter (10, figure 3) including a proximal end (proximal portion 33) and a distal end (distal portion 31) and defining a lumen (34a, figure 6A) extending from the proximal end to the distal end and a plurality of openings (50a-50c, figure 5) extending from the lumen through a wall of the catheter;
a connector (19, figure 3) coupled to the proximal end of the catheter and including a clamp (19) configured to close over a portion of the catheter to compress the lumen to prevent fluid flow ([0147], clamped position and unclamped position described in reference to figure 58a-b, [0226] which are equivalent to clamp 19).
Regarding claim 22, Defonzo further discloses the clamp includes a base portion (base of 1032, figure 64) including a recess (figure 64, cut out formed on the side of the clamp that enables tube to be received through, figure 64) configured to receive the portion of the catheter.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Defonzo in view of Defonzo in view of Ramos (US 2014/0060655).
Regarding claim 23, Defonzo does not disclose a hinged portion coupled to the base portion by a hinge, the hinged portion including a support defining an additional recess; and

Ramos discloses a clamp for a catheter relatively pertinent to the problem posed by Applicant of controlling flow through catheter. Ramos teaches a clamp (10, figure 1) with a hinged portion (20B, figure 2, [0019])) coupled to the base portion (20A, figure 2, [0019]) by a hinge (22), the hinged portion including a support (portion surrounding recess, figure 3B) defining an additional recess (34); and
wherein the base portion further includes a clip (32)configured to engage the additional recess to secure the hinged portion to the base portion in a closed state ([0021]).	Ramos provides the clamp in order to control the flow of fluid ([0021]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Defonzo with the clamp structure of Ramo in order to control fluid since both are functionally equivalent clamps.
Regarding claim 24, Defonzo does not disclose including a post extending from the hinged portion and configured to extend into the recess to compress the lumen when the hinged portion is closed over the catheter.
Ramos discloses a clamp for a catheter relatively pertinent to the problem posed by Applicant of controlling flow through catheter. Ramos teaches a clamp (10, figure 1) with a post (38, figure 2) extending from the hinged portion and configured to extend into the recess (void formed prior to 40A) to compress the lumen when the hinged portion is closed over the catheter ([0021], [0025]).	Ramos provides the clamp in order to control the flow of fluid ([0021]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Defonzo with the clamp structure of Ramo in order to control fluid since both are functionally equivalent clamps.

However, it has been ruled that rearrangement of the position of a part is unpatentable if the position would not have modified the operations of the device MPEP (2144.04VI.C). In this case, Defonzo provides the position of the opening for communication with the body, moving the openings to be closer to the proximal end would not change the operation of the device so long as the opening is in communication with blood. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Defonzo to have a more proximal opening since the position does not affect the operation of the device.
Claim 25, 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Defonzo in view of Ramos further in view of Kraff (US 4799483).
Regarding claim 25 and 28, Defonzo and Ramos do not teach a needle coupled to the distal end of the catheter and the needle including a connection element configured to couple the needle to the distal end of the catheter.
Kraff discloses a cutting blade relatively pertinent to problem posed by Applicant to make an incision to insert a catheter. Kraft teaches a needle (27, figure 1) coupled to the distal end of the catheter and the needle including a connection element (internal teeth to grip, col 4, lines 50-56) configured to couple the needle to the distal end of a medical device.
Kraff access the underly tissue by using the tissue cutter (col 2, lines 20-25). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cite prior art with Kraff in order to access the underlying tissue to use with catheter.
Regarding claims 29-32, Defonzo and Ramos do not teach wherein the needle includes tip, a cutting blade, and a body portion extending between the tip and the cutting blade, the body portion is curved to form an arcuate shape, the cutting blade is substantially planar and the cutting blade comprises first and second sharpened edges that extend outward and away from the body portion.

Kraff access the underly tissue by using the tissue cutter (col 2, lines 20-25). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cite prior art with Kraff in order to access the underlying tissue to use with catheter.
Regarding claims 33, Defonzo and Ramos do not teach wherein the first sharpened edge is sharpened on a first side of the cutting blade but not a second side of the cutting blade; the second sharpened edge is sharpened on the second side of the cutting blade but not the first side of the cutting blade.
Kraff discloses a cutting blade relatively pertinent to problem posed by Applicant to make an incision to insert a catheter. Kraft teaches wherein the first sharpened edge (outer cutting edge of 19) is sharpened on a first side of the cutting blade but not a second side (proximal side of blade) of the cutting blade; the second sharpened edge is sharpened on the second side (cutting edge of 20) of the cutting blade but not the first side (proximal blunt side of 20) of the cutting blade.
Kraff access the underly tissue by using the tissue cutter (col 2, lines 20-25). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cite prior art with needle tip of Kraff in order to access the underlying tissue to use with catheter.
Regarding claims 34-35, Defonzo and Ramos do not teach the first sharpened edge is coupled to a first blunted edge, the first blunted edge being proximal to the first sharpened edge;

wherein the connection element extends proximal to the first and second blunted edges.
Kraff discloses a cutting blade relatively pertinent to problem posed by Applicant to make an incision to insert a catheter. Kraft teaches wherein the first sharpened edge is coupled to a first blunted edge (the edges are all part of 19 and 20 respectively), the first blunted edge (proximal portion of blade 19) being proximal to the first sharpened edge (outer cutting edge of 19);
the second sharpened edge (outer cutting edge of 20) is coupled to a second blunted edge, the second blunted edge (proximal portion of blade 20) being proximal to the second sharpened edge (figure 1)
wherein the connection element extends proximal to the first and second blunted edges (teeth would be proximal to the cutting portions).
Kraff access the underly tissue by using the tissue cutter (col 2, lines 20-25). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cite prior art with needle tip of Kraff in order to access the underlying tissue to use with catheter.
Regarding claim 36, Defonzo and Ramos do not teach the needle includes a minimum breadth proximal to the tip;
the minimum breadth is measured orthogonal to a plane that intersects the tip, the cutting blade, and the body portion;
the plane intersects a void that extends between the tip and the body portion.
Kraff discloses a cutting blade relatively pertinent to problem posed by Applicant to make an incision to insert a catheter. Kraft teaches wherein the needle includes a minimum breadth (width of the body 13) proximal to the tip;

the plane intersects a void that extends between the tip and the body portion (plane going through the device would intersect a void between the tip and body portion).
Kraff access the underly tissue by using the tissue cutter (col 2, lines 20-25). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cite prior art with needle tip of Kraff in order to access the underlying tissue to use with catheter.
Regarding claim 37, Defonzo and Ramos do not teach wherein the first and second sharpened edges taper outwardly away from the body portion as the first and second sharpened edges extend proximally and away from the tip.
Kraff discloses a cutting blade relatively pertinent to problem posed by Applicant to make an incision to insert a catheter. Kraff teaches wherein the first and second sharpened edges taper outwardly away from the body portion as the first and second sharpened edges extend proximally and away from the tip (figure 1, edge extends away from the body and the tip).
Kraff access the underly tissue by using the tissue cutter (col 2, lines 20-25). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cite prior art with needle tip of Kraff in order to access the underlying tissue to use with catheter.
Regarding claim 38, Defonzo and Ramos do not teach wherein the tip, the cutting blade, the body portion, and the connection element are all monolithic with one another.
Kraff further teaches wherein the tip, the cutting blade, the body portion, and the connection element are all monolithic with one another (figure 1).
Kraff access the underly tissue by using the tissue cutter (col 2, lines 20-25). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cite prior art with needle tip of Kraff in order to access the underlying tissue to use with catheter.
Allowable Subject Matter
Claims 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 39, The cited prior art do not teach wherein at least a portion of the connection element is included within a distal portion of the lumen. Specifically, the Kraff device would not be capable of being inserted into the lumen of the distal portion since the cutting edges are on the proximal edge. If insertion was attempted by a user, the cutting edge would destroy the prior art device since the cutting edge would cut into the catheter. Therefore, claims 39-40 are objected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Collins (US 2015/0141962) discloses a catheter clamp with a hinge
Ziebol (US 2013/0274686) discloses a catheter with a tube clamp
Krieger (US 5830183) discloses a catheter looping into a connector
Schaffer (US 5429616) discloses an occludable catheter

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781